Citation Nr: 1512526	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  14-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right-ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a VA RO, which denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In addition to the issue listed above, in September 2014, the Board remanded the issues of service connection for a left ear hearing loss disability and tinnitus.  While on remand, a January 2015 rating decision of the VA Appeals Management Center (AMC) granted service connection for a left ear hearing loss disability and tinnitus.  The Board notes that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  In other words, the grant of service connection during the pendency of an appeal has extinguished the issues before the Board; service connection for a left ear hearing loss disability and tinnitus are no longer in appellate status before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

On January 26, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim of entitlement to service connection for a right-ear hearing loss disability.






CONCLUSION OF LAW

The criteria for withdrawal are met with respect to the claim of entitlement to service connection for a right-ear hearing loss disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a signed statement in January 2015, specifically stating that he wished to withdraw his claim for service connection for hearing loss in the right ear.  It is noted that the Veteran's representative did submit an informal hearing presentation in February 2015, but this appears to be in error as it does not mention the withdrawal and the Veteran has not given any indication that he wishes to reactivate that appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of claim of entitlement to service connection for a right-ear hearing loss disability is dismissed.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


